The facts in this case are identical with those inThompson v. Industrial Com. (ante, p. 356.) Defendant in error here is a son of Lewis A. Thompson, (there named as the deceased,) was employed by C.W. Barham in the same employment with the said Lewis A. Thompson, and was with him at the time of the accident in which Lewis A. Thompson lost his life. Both were engaged in the same occupation, and by this accident Ernest Thompson, defendant in error here, was seriously injured. The facts otherwise being identical in the two cases, this case is governed entirely by the opinion of this court in the other case. The arbitrator entered an award. The plaintiff in error, Fred M. Crane Company, sought review before the commission, which, on a hearing, set aside the award. Barham did not seek review, and as to him the award in this case became final. On review by certiorari the circuit court of Logan county set aside the finding of the commission and entered *Page 465 
an award, from which the plaintiff in error, Fred M. Crane Company, seeks this review. For the reasons given inThompson v. Industrial Com. supra, the judgment of the circuit court is reversed and the award set aside.
Judgment reversed and award set aside.